DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendments and arguments filed 3/9/22 have been entered. Applicant’s amendments and arguments have incorporated the allowable subject matter of claim 17 into claim 1 and overcome the previously presented 112(b) rejections, for the reasons discussed in the reasons for allowance, below.

Allowable Subject Matter
Claims 1, 3, 7-15, 18, 20-23, and 27-28 are allowed.

The following is an examiner’s statement of reasons for allowance: the reasons for allowance over the prior art are available in the written record, specifically in the Office Action dated 1/11/22. 
The examiner notes that the 112(b) rejection(s) have been withdrawn in light of applicant’s arguments. Specifically, in light of the amendments to claim 1 (incorporating the allowable subject matter of claim 17), the ambiguity as to whether or not the gripping tool and target structure are required by the claim are resolved. Those structures are positivity required by the claim. Similarly, the claim limitation requiring the guide structure be “configured to guide the gripping tool into a position within the target . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676